Citation Nr: 0817457	
Decision Date: 05/28/08    Archive Date: 06/09/08

DOCKET NO.  06-37 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran served in the United States Army Reserves with 
periods of active duty from January to May 1991, from August 
1997 to May 1998, and from January 2003 to April 2004.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

In February 2008, the veteran and his spouse testified before 
the undersigned Veterans Law Judge at a Travel Board hearing 
held at the RO.  The hearing transcript is associated with 
the claims folder.

At the February 2008 hearing, the veteran submitted 
additional evidence in support of his claim, and waived RO 
consideration of this evidence in the first instance. 


FINDING OF FACT

The veteran's PTSD stems from his exposure to the threat of 
bodily harm and imminent danger while serving in Iraq during 
Operation Enduring Freedom/Iraqi Freedom.


CONCLUSION OF LAW

Service connection for PTSD is established.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 
3.304 (2007).





REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military duty.  38 U.S.C.A. § 1110.  Service connection may 
also be granted for any disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

Establishment of service connection for PTSD 
requires: (1) medical evidence diagnosing PTSD; (2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and (3) medical evidence of a link between 
current symptomatology and the claimed in-service stressor.  
38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. 
App. 128 (1997).  

A diagnosis of PTSD must be established in accordance with 
38 C.F.R. § 4.125(a), which simply mandates that, for VA 
purposes, all mental disorder diagnoses must conform to the 
4th edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders 
(DSM-IV).  See 38 C.F.R. § 3.304(f).  The United States Court 
of Appeals for Veterans Claims (Court) has taken judicial 
notice of the mental health profession's adoption of the 
DSM-IV as well as its more liberalizing standards to 
establish a diagnosis of PTSD.  The Court acknowledged the 
change from an objective "would evoke . . . in almost 
anyone" standard in assessing whether a stressor is 
sufficient to trigger PTSD to a subjective standard (e.g., 
whether a person's exposure to a traumatic event and response 
involved intense fear, helplessness, or horror).  Thus, as 
noted by the Court, a more susceptible person could have PTSD 
under the DSM-IV criteria given his or her exposure to a 
traumatic event that would not necessarily have the same 
effect on "almost everyone."  Cohen, 10 Vet. App. 128, 
140-141 (1997).

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f)(1).  See also 38 U.S.C.A. 
§ 1154(b).

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C.A. § 1154(b), requires that 
a veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  The issue of whether any particular set of 
circumstances constitutes engagement in combat with the enemy 
for purposes of section 1154(b) must be resolved on a case-
by-case basis.  See VAOPGCPREC 12-99 (Oct. 18, 1999).

If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  Doran v. 
Brown, 6 Vet. App. 283, 288-89 (1994).  The veteran's 
testimony, by itself, cannot, as a matter of law, establish 
the occurrence of a non-combat stressor.  Dizoglio v. Brown, 
9 Vet. App. 163, 166 (1996).  Moreover, a medical opinion 
diagnosing PTSD does not suffice to verify the occurrence of 
the claimed in-service stressors.  Cohen v. Brown, 10 Vet. 
App. 128, 142 (1997); Moreau v. Brown, 9 Vet. App. 389, 395-
396 (1996).

It is important to note that, as stated by the Court, 
"[j]ust because a physician or other health professional 
accepted appellant's description of his Vietnam experiences 
as credible and diagnosed appellant as suffering from PTSD 
does not mean the [Board is] required to grant service 
connection for PTSD."  Wilson v. Derwinski, 2 Vet. App. 614, 
618 (1992).  The Board is not required to accept an 
appellant's uncorroborated account of his active service 
experiences.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993) 
and Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).

However, the fact that a veteran, who had a noncombatant 
military occupational specialty, was stationed with a unit 
that was present while enemy attacks occurred would strongly 
suggest that he was, in fact, exposed to such attacks.  
Pentecost v. Principi, 16 Vet. App. 124 (2002) (base 
subjected to rocket attacks during time that veteran was 
stationed at the base).  In other words, the veteran's 
presence with the unit at the time such attacks occurred 
corroborates his statement that he experienced such attacks 
personally.  A stressor need not be corroborated in every 
detail.  Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).

In this case, the Board notes that the veteran's VA clinical 
records as well as an August 2005 VA mental disorders 
examination report contain diagnoses of PTSD which conform to 
the DSM-IV criteria.  38 C.F.R. § 4.125(a).  

These records clearly document the veteran's report of 
multiple warzone stressors during his service in Iraq.  For 
instance, a September 2004 VA mental health evaluation noted 
the veteran's service in Iraq as an E-5 Sergeant (Sgt) for 
Military Police (MP) unit 340 involving convoy security from 
two principle base camps outside of Bagdad.  The veteran 
reported that his duties exposed him to daily sniper attacks, 
improvised explosive devices (IED's), firefights and fatal 
accidents.

Based on the above, the issue presented on appeal concerns 
whether any of the veteran's stressors found productive of 
PTSD is verified by the evidence of record.  Doran, 6 Vet. 
App. at 288-89.

The veteran's Department of Defense (DD) Form 214 confirms 
his service in Kuwait and Iraq from March 2003 to March 2004, 
in support of Operation Enduring Freedom/Iraqi Freedom.  He 
was assigned to the 340th Military Police as a military 
policeman.  His service was performed in a designated 
imminent danger pay area.

The Board notes that a imminent danger pay area is defined as 
being subject to hostile fire or explosion of hostile mines; 
on duty in an area involving imminent danger of being exposed 
to hostile fire or explosion of hostile mines and in which, 
during the period of duty in that area, other members of the 
uniformed services were subject to hostile fire or explosion 
of hostile mines; killed, injured, or wounded by hostile 
fire, explosion of a hostile mine, or any other hostile 
action; or on duty in a foreign area being subject to the 
threat of physical harm or imminent danger on the basis of 
civil insurrection, civil war, terrorism, or wartime 
conditions.  37 U.S.C.A. § 310.

The veteran has provided the name of one service mate, Army 
Spc. K.W.H., whose mutilated body he witnessed as result of a 
convoy accident in Iraq.  At his hearing, the veteran 
provided a newspaper article indicating that Army Spc. K.W.H. 
was in fact fatally injured while driving on a supply route 
near Scania, Iraq.  The Board finds that this newspaper 
article, coupled with the veteran's imminent danger area pay, 
his military occupational specialty and the fact that he 
reported entering or closely inspecting destroyed military 
vehicles in Iraq prior to his discharge from service (see 
"FIELD EXPOSURES AND FIELD PERFORMANCE" questionnaire dated 
March 23, 2004), strongly suggests that the veteran was in 
fact exposed to traumatic events involving threats of 
personal harm.  Suozzi, 10 Vet. App. at 311.

Although the veteran has provided some inconsistent 
statements regarding his in service stressors, the Board 
finds that there is sufficient available evidence to 
corroborate the veteran's claimed stressor of exposure to the 
threat of bodily harm and imminent danger while serving in 
Iraq during Operation Enduring Freedom/Iraqi Freedom.  

Resolving reasonable doubt in favor of the veteran, the Board 
finds that the veteran's PTSD stressor has been corroborated.  
38 U.S.C.A. § 5107(b); Pentecost, 16 Vet. App. 124 (2002).  
The appeal, therefore, is granted.

This decision does not suggest that all of the veteran's 
problems are related to his service or to PTSD caused by 
service.  The post-service medical records suggest that some 
of the veteran's problem may be associated with non-service 
related factors.  However, the nature and extent of the 
veteran's PTSD related to service is not before the Board at 
this time. 

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In 
this case, the Board is granting in full the benefit sought 
on appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and will not 
be further discussed.

ORDER

Service connection for PTSD is granted.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


